Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13, 16-17, 20 had been canceled by applicant. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS


(1)    A product and a process specially adapted for the manufacture of said product; or
(2)    A product and process of use of said product; or
(3)    A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)    A process and an apparatus or means specifically designed for carrying out the said process; or
(5)    A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 14-15, 21, are drawn to a first method, a method for determining the optimal time for swathing or harvesting of genetically engineered Brassica species that synthesize VLCPUFAs, and in particular EPA and/or DHA in seeds, comprising the steps of: 

(ii) recording the daily temperatures during growth of the transformed Brassica sp. for calculating the GDD; 
(iii) sampling the transformed Brassica sp. plants, determining the accumulation of EPA and/or DHA in the developing and/or mature seeds, and defining the point in time at which the maximal level of EPA and/or DHA in the seeds is reached; (iv) monitoring the GDD from the start of flowering to the point in time where the maximal content of EPA and/or DHA in the seeds is reached; and 
(v) calculating the accumulated GDD from the start of flowering to the point in time where the maximal content of EPA and/or DHA in the seeds is reached.  

Group II, claims 18-19, 22-29, are drawn to a second method, a method for the commercial production of oil enriched with a VLCPUFA from seeds of a transgenic Brassica napus variety capable of producing said VLCPUFA, comprising the steps of: 3 
(i) calculating the Growing Degree Days (GDD) in OF, starting from the appearance of the first open flower, 
(ii) swathing the plants when the GDD reaches a value of at least 1600, and
(iii) harvesting the seeds at a suitable maturation stage and processing the seeds to produce oil enriched in said VLCPUFA.

The following is PCT Rule 13.2:
Unity of Invention


In this application, the common technical features amongst the methods of Groups l-ll are harvesting Brassica seed comprising VLCPUFAs particular EPA and DHA, and calculating Growing Degree Days (GDD).  
However, such technical features are taught in prior art.  For example, Petrie et al (US 20120016144, published 1/19/2012) teach a method of producing seed oil comprising VLCPUFA including EPA and DHA from transgenic brassica ([0010], claim 181).  Petrie et al teach growing the transgenic plant for maximum level of PUFA under optimal conditions, and harvesting the mature seed ([0575], [0691]).  LC-PUFA includes VLCPUFA including EPA and DHA ([0477]).  
Petrie et al do not explicitly teach calculating GDD. Sintim et al (Evaluating Agronomic Responses of Camelina to Seeding Date under Rain-Fed Conditions. Agronomy Journal, 108: 349-357, 1/2016) teach calculating growing degree days (GDD) for harvesting seeds including canola/brassica seeds (p349, abstract; p351, left col, 2nd and 3rd para; right col, 3rd para).  
Thus the common technical feature is not special from the teaching of Petrie et al in view of Sintim et al. In addition, Groups l and ll are independent of each other. 


In accordance with 37 CFR 1.499, Applicant is required, in reply to this office action, to elect a single invention to which the claims must be restricted. The applicant is required to elect one group of invention to be examined.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE ZHONG whose telephone number is (571)270-0311. The examiner can normally be reached on Monday-Friday 8:30-17:00 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/ 
Examiner, Art Unit 1662 

/Ashley K Buran/Primary Examiner, Art Unit 1662